                                                                   FILED



UNITED STATES DISTRICT COURT                                           OFFICE
EASTERN DISTRICT OF NEW YORK                                  BROOKLYN ur
                                                -X

KHALED SARKER,

                       Plaintiff,
                                                         NOT FOR PUBLICATION
        -against-                                        MEMORANDUM & ORDER
                                                         18-CV-2406(CBA)(CLP)
HOLLIS-PJ INC., TAMIM UDDIN,

                       Defendants.



AMON,United States District Judge:

        On April 24, 2018, Plaintiff Khaled Sarker filed this action against his former employers,
corporate defendant Hollis-PJ, Inc. and individual defendant Tamim Uddin, alleging violations of
the Fair Labor Standards Act("FLSA"), 29 U.S.C. § 201 et seq., and related state and city law.
(D.E. #1.) On Mav 17. 2018. nro se defendant Uddin filed an answer. (D.E. # 7.) On June 6,
2018,counsel for Plaintifffiled a letter seeking to adjourn the initial conference,stating in relevant
part:

        [Pjlaintiff notified me that he had reached some type of resolution and is back working
         for Defendants -1 was not involved in the parties' discussions - it appears that
         Defendants have an attorney.... The parties would like to dismiss the case at this
        juncture.

(D.E.# 9.) The Honorable Cheryl L. Pollak, United States Magistrate Judge, granted Sarker's
request and adjourned the conference sine die. (D.E. dated June 12,2018.) The parties did not
submit any additional details to the Court.

         On February 20,2019, Magistrate Judge Pollak issued a sua snonte Report and
Recommendation("R&R")recommending that the Court deny Sarker's request to dismiss the
case and direct the parties to prepare a motion for settlement approval pursuant to Cheeks v.
Freenort Pancake House. Inc.. 796 F.3d 199(2d Cir. 2015). (D.E.# 10.) In light ofthe judicial

 mandate to determine whether FLSA settlements are fair and reasonable. Magistrate Judge
                                                     1
Pollak explained that since the Court "has no details about the resolution reached by the parties,

it is impossible to determine whether [the dismissal] is truly without prejudice or whether the

terms of any agreement are fair and reasonable. Moreover,the Court is particularly concerned

because even though plaintiff obtained an attorney, the attorney was not involved in reaching the

resolution." (R&R at 4-5.) Magistrate Judge Pollak further recommended that the Court direct

counsel for Hollis-PJ, Inc. to file a notice of appearance within 14 days, explaining that if

counsel failed to do so, she would recommend the entry of defaultjudgment in favor of Sarker.

(R&R at 5.)

        On March 19,2019, pro se defendant Uddin filed objections to the R&R. (D.E.#13

("Obj.").) Uddin explained that Sarker, who is his relative, began working for him in 2015.
(Obj.    3-^.) In April 2018, Uddin told Sarker that he could "no longer afford to keep him on
as an employee." (Obj.17.) Two weeks later, following discussions with his family, Sarker
returned to work for him. (Obj.^ 8.) When Sarker returned to work, Uddin gave him a $500
bonus to "help out his family for lost wages." (Obj.^ 9.) Uddin declined Sarker's offer to repay
the sum once Sarker began getting paid again. (Obj.110.) Uddin explained:"Mr. Sarker and I
never discussed a monetary settlement ofthe case. The $500 bonus I paid him was meant to help
him get back on []his feet after not working, not as a settlement offer." (Obj.115.) In addition,
Uddin explained that Sarker returned to work for him before Uddin even knew about the lawsuit
or received a copy ofthe complaint. (Obj.       11, 16.) Uddin said he "never attempted to
intimidate or coerce [Sarker] into dropping the case in any[]way." (Obj. 17.) Finally, Uddin
 said he and Sarker continue to work together and "both want to put this matter behind us," and

 Uddin cannot afford an attorney. (Obj. T[T| 18-20.)

        Uddin also attached a copy of a signed and notarized statement from Sarker to Sarker's

 attorney, dated May 9,2018, stating as follows:
        I Khaled Sarker writ[e] this letter to Mr. Hassan[.] I want to drop the case against Hollis
        PJ Inc. and Tamim Uddin. I don't want you to running case for me anymore. Pis. drop
        the case. Thank you.

(Obj. at p. 5.)

        The Court understands Magistrate Judge Pollak's concerns, given the lack ofinformation

provided to the Court about the resolution of this matter. At the time she issued the R&R,

Magistrate Judge Pollak did not have the benefit of any statements from Uddin and Sarker

explaining the relevant circumstances. Having now reviewed Uddin's objections and Barker's

letter, it is apparent to the Court that the parties have not settled this action—instead,the plaintiff

simply no longer wishes to pursue his case.

        In light ofthe foregoing, the Court declines to adopt the R&R. The Court dismisses this

action without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). The Clerk of

Court is respectfully directed to enter judgment accordingly and close the case. The Clerk of
Court is further directed to mail a copy ofthis order to the pro se defendant at the address listed

on the docket sheet.


        SO ORDERED.


Dated: Marchc^ ^,2019
        Brooklyn,^New York                                    s/Carol Bagley Amon
                                                                                                 s
                                                       Carol Bagley'Amon(
                                                       United States District Judge
